IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1932
                                  Filed May 17, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JODY LYNN HUGHLETTE,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



       A defendant appeals her conviction. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



       Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ. Blane,

S.J. takes no part.
                                         2


VOGEL, Judge.

       Jody Hughlette appeals her conviction for possessing a taxable substance

without affixing a tax stamp, in violation of Iowa Code section 453B.1, .3, and .12

(2014). Specifically, Hughlette claims the State was required to prove she knew

the weight of the methamphetamine she possessed was seven grams or more.

Because we conclude the statute does not contain such a requirement, we affirm

her conviction.

       I.     Background Facts and Proceedings

       On the evening of September 5, 2014, an officer with the Des Moines

Police Department (DMPD) was dispatched to East 14th Street and Dean

Avenue on reports of a fight involving a weapon. The officer encountered a

group of people, which included Hughlette, in a parking lot approximately one

block away. After talking with the group, the officer decided to arrest some of the

individuals, including Hughlette, for disorderly conduct.        The officer then

requested a female officer be sent to the scene to assist in searching the

individuals for contraband.     When the female officer arrived and searched

Hughlette, she discovered a clear plastic bag containing methamphetamine

tucked into her bra. The bag contained 23.78 grams of methamphetamine,1 and

it did not have a tax stamp on it.




1
  At trial, a DMPD officer with experience in narcotics explained that approximately
twenty-eight grams equals one ounce and that an average dose of methamphetamine
was approximately 0.1–0.2 grams; thus, this package contained approximately 100
doses. He also testified one gram of methamphetamine sold for approximately $100–
$120.
                                         3


       On October 10, 2014, the State charged Hughlette with one count of

possession of a controlled substance with intent to deliver, in violation of Iowa

Code section 124.401(1)(b)(7) and one count of possessing a taxable substance

without affixing a tax stamp, in violation of Iowa Code section 453B.1, .3, and .12.

At trial, Hughlette argued the State was required to prove she knew the weight of

methamphetamine she possessed was seven or more grams. The district court

determined the statute did not contain such a requirement and rejected

Hughlette’s argument. On September 2, 2015, the jury found Hughlette guilty of

possession of a controlled substance—a lesser-included offense of possession

of a controlled substance with intent to deliver—and guilty of possessing a

taxable substance without affixing a tax stamp. Hughlette appeals the tax-stamp

conviction.

       II.    Standard of Review

       As the question raised on appeal is one of statutory interpretation, we

review it for correction of errors at law. See State v. Hagen, 840 N.W.2d 140,

144 (Iowa 2013) (“Questions of statutory interpretation . . . are reviewed for

correction of errors at law.”).

       III.   Statutory Requirements

       Hughlette argues the tax-stamp statute contains a knowledge element that

applies to the weight of the taxable substance as well as the nature of the

substance itself.    The State responds that the knowledge requirement only

applies to the nature of the substance and there is no such requirement attached

to the weight of the substance.
                                         4


       Iowa Code section 453B.3 provides: “A dealer shall not possess,

distribute, or offer to sell a taxable substance unless the tax imposed under this

chapter has been paid as evidenced by a stamp, label, or other official indicia

permanently affixed to the taxable substance.” Section 453B.1 defines a dealer

as:

       any person who ships, transports, or imports into this state or
       acquires, purchases, possesses, manufactures, or produces in this
       state any of the following:
              (1) Seven or more grams of a taxable substance other than
       marijuana, but including a taxable substance that is a mixture of
       marijuana and other taxable substances.

In interpreting this statute, our supreme court has identified “[t]he essential

elements of the drug tax stamp charge” as “(1) . . . a dealer who knowingly

possessed a taxable substance, (2) without a stamp, label or other official indicia

evidencing that the tax imposed by chapter 421A has been paid. The definition

of a dealer includes a person who possesses a certain quantity of a controlled

substance.” State v. Butler, 505 N.W.2d 806, 808 (Iowa 1993). In Butler, the

court construed the “knowingly” requirement as applying exclusively to the nature

of the substance, rather than the weight. Id. While addressing an elemental

challenge to a drug-tax-stamp conviction in State v. White, 545 N.W.2d 552

(Iowa 1993), the court again refused to attach the “knowingly” requirement to the

weight of the taxable substance. See id. at 555 (describing the elements as “(1)

the defendant is a dealer, (2) who unlawfully possesses, distributes or offers to

sell, (3) a taxable substance, (4) without affixing a stamp, label, or other official

indicia evidencing the tax imposed by chapter 453B has been paid”).
                                        5


      Based on our review of the statutory scheme and the relevant precedent

from our supreme court, we conclude the knowledge requirement in the statute

does not apply to the weight of the substance. The State was not required to

prove Hughlette knew the weight of the methamphetamine she possessed was

seven or more grams. Accordingly, we discern no error in the district court’s

rejection of Hughlette’s argument and affirm Hughlette’s conviction.

      IV.    Conclusion

      Because we conclude Iowa Code section 453B.1 and .3 did not require

proof Hughlette knew the methamphetamine she possessed weighed seven or

more grams, we affirm Hughlette’s conviction.

      AFFIRMED.